EXHIBIT 10.1

FIRST AMENDMENT
TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and dated as
of May 31, 2006 and amends the Credit Agreement dated as of May 25, 2005 (as
amended, supplemented or otherwise modified prior to the date hereof, the
"Credit Agreement") among MENTOR CORPORATION, a Minnesota corporation (the
"Borrower"), BANK OF THE WEST, a California banking corporation, as
Administrative Agent (in such capacity, the "Administrative Agent"), UNION BANK
OF CALIFORNIA, N. A., a national banking association, as Syndication Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Documentation Agent, and the Lenders from time to time party thereto.

At the request of the Borrower made in connection with a proposed Disposition
(as such term and other capitalized terms used in this Amendment are defined in
the Credit Agreement) of business segments of the Borrower generally classified
as "Surgical Urology" and/or "Clinical and Consumer Healthcare," the parties
hereto agree as follows:

1.         Amendments. 

1(a)  Paragraph 12 of the Credit Agreement is modified to amend the definition
of "Pro Forma Basis" and to add new definitions of "Permitted Urology
Dispositions," "Urology" and "Urology Purchase Agreements" in correct
alphabetical order to read as follows:

"'Permitted Urology Dispositions' shall mean the Dispositions by the Borrower of
Urology pursuant to the Urology Purchase Agreements."

"'Pro Forma Basis' shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant after giving effect to the
Permitted Urology Dispositions or a Permitted Acquisition, as applicable,
calculated on a basis acceptable to the Administrative Agent as if such
Disposition or Permitted Acquisition had occurred on the first day of the
applicable period (including pro forma adjustments arising out of events which
are directly attributable to the Disposition or Permitted Acquisition, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with application of GAAP and Requirements of
Law; such pro forma adjustments may include cost savings resulting from head
count reductions, closure of facilities and similar restructuring charges or
integration activities or other adjustments based on reasonable assumptions by
an Authorized Officer of the Borrower, together with such other pro forma
adjustments certified as based on reasonable assumptions by an Authorized
Officer of the Borrower using, for purposes of determining such compliance, the
historical financial statements of the Borrower, its Subsidiaries and any asset
Disposed of or acquired in connection with such Disposition or Permitted
Acquisition)."

"'Urology' shall mean the business segments of the Borrower known as 'Surgical
Urology' and/or 'Clinical and Consumer Healthcare' in the Borrower's public and
financial reporting prior to the Permitted Urology Dispositions."

1

--------------------------------------------------------------------------------


"'Urology Purchase Agreements' shall mean a Purchase Agreement dated as of May
17, 2006 between the Borrower and Coloplast A/S and a Purchase Agreement dated
as of May 17, 2006 between the Borrower and Rochester Medical Corporation, a
Minnesota corporation."

1(b)  Investments.  Subparagraph (3) of Paragraph 8(b) of the Credit Agreement
is amended to (i) delete the word "and" at the end of subparagraph (7), (ii)
replace the period (.) at the end of subparagraph (8) with "; and" (iii) amend
and restate subparagraph (3) and to add new subparagraphs (9), (10), (11) and
(12) after subparagraph (8), each to read as follows:

"(3)  Investments (including intercompany loans) of the Borrower and of the
Guarantors in Foreign Subsidiaries and Domestic Subsidiaries, provided (i) there
is no Event of Default or Potential Default, (ii) except to the extent that
Mentor Minnesota, Inc. is Disposed of in connection with the Permitted Urology
Dispositions, Material Domestic Subsidiaries as of the Closing Date at all times
remain Material Domestic Subsidiaries and (iii) the aggregate Investment in
Foreign Subsidiaries (other than Foreign Subsidiaries acquired in Permitted
Acquisitions) does not exceed the Applicable Threshold Amount;

"(9)  Investments (including intercompany loans) by any Subsidiary in the
Borrower or any Guarantor;

"(10)  Investments by the Borrower and its Subsidiaries in any Subsidiary of the
Borrower in connection with proposed sales of assets or Subsidiaries pursuant to
the Urology Purchase Agreements;

"(11)  Investments (including intercompany loans) of any Foreign Subsidiary that
is not a Guarantor in any other Foreign Subsidiary; and

"(12)  Investments (including intercompany loans) of any Domestic Subsidiary
that is not a Guarantor in any other Domestic Subsidiary."

1(c)  Indebtedness.  Paragraph 8(c) of the Credit Agreement is amended to
replace the period (.) at the end of subparagraph (10) with a semicolon (;) and
to add a new subparagraph after subparagraph 10 to read as follows:

"(11)  Indebtedness on intercompany loans permitted under subparagraphs (3),
(5), (9) and (11) of Paragraph 8(b)."

1(d)  Fundamental Changes.  Paragraph 8(d) of the Credit Agreement is amended to
delete the word "and" at the end of subparagraph (1), to replace the period (.)
at the end of subparagraph (2) with ";and" and to add a new subparagraph after
subparagraph 2 to read as follows:

"(3)  the Borrower and its Subsidiaries may make Permitted Urology Dispositions
if, and only if, such Dispositions occur on or prior to June 30, 2006."

1(e)  Dispositions.  Paragraph 8(e) of the Credit Agreement is amended to delete
the word "and" at the end of subparagraph (6), to replace the period (.) at the
end of subparagraph (7) with ";and" and to add a new subparagraph after
subparagraph (8) to read as follows:

"(8)  Execution, delivery and performance of, and Dispositions made pursuant to,
the Urology Purchase Agreements."

2

--------------------------------------------------------------------------------


1(f)  Restricted Payments.  Paragraph 8(f) of the Credit Agreement is amended to
replace the period (.) at the end of subparagraph (6) with "; and" and to add a
new subparagraph after subparagraph (6) to read as follows:

"(7)  on and after the effective date of the First Amendment to this Agreement,
the Borrower and its Subsidiaries may purchase, redeem or otherwise acquire
Equity Interests and Subordinated Notes issued by any of them in an aggregate
amount not to exceed $250,000,000; Restricted Payments made by the Borrower
after the effective date of the First Amendment to this Agreement shall be
deemed to be made, first, under this subparagraph (7), and, after the full
amount of payments permitted under this subparagraph (7) have been made, then
under subparagraph (5) above."

1(g)  Burdensome Agreements.  Paragraph 8(i) of the Credit Agreement is amended
and restated to read as follows:

"8(i)  Burdensome Agreements. 

"(1)  Enter into any Contractual Obligation (other than this Agreement, the Loan
Documents and the Urology Purchase Agreements) that (A) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower, or
(iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; (provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Paragraph 8(c)(5) solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness); or (B) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person. 

"(2)  Without the prior written consent of the Administrative Agent, amend,
modify or waive or suffer to be amended modified or waived any provision of the
Urology Purchase Agreements if the effect thereof would, in any material respect
and in a manner materially adverse to the interests of the Lenders, (a) alter
the rights or property being sold or transferred, (b) change the purchase price
or the date(s) on which such purchase price is payable, (c) limit the right
(i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower, or
(iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; or (d) require the grant of a Lien to
secure an obligation of the Borrower or any Guarantor if a Lien is granted to
secure another obligation of such Person.  For purposes of this subparagraph
(2), any amendments, modifications or waivers involving a monetary amount of
$25,000,000 or less shall not be deemed material."

            1(h)  Financial Covenants.  Paragraph 8(k) of the Credit Agreement
is amended and restated  to read as follows:

"8(k)  Financial Covenants. 

            "(1)  As of the end of any fiscal quarter, permit the Consolidated
Leverage Ratio to exceed 4.00 to 1.00; or

3

--------------------------------------------------------------------------------


"(2)  As of the end of any fiscal quarter permit the Senior Consolidated
Leverage Ratio to exceed 2.50 to 1.00; or

"(3)  As of the end of any fiscal quarter, permit the Fixed Charge Coverage
Ratio to be less than 1.25 to 1.00; or

"(4)  As of the end of any fiscal quarter, permit the Adjusted Consolidated
EBITDA for such fiscal quarter to be less than the amounts set forth below:

Fiscal Quarter Ending

Amount

March 31, 2006

$18,000,000

June 30, 2006

$15,000,000

September 30, 2006

$15,000,000

December 31, 2006

$20,000,000

March 31, 2007

$25,000,000

June 30, 2007

$22,000,000

September 30, 2007

$15,000,000

December 31, 2007

$21,000,000

March 31, 2008

$27,000,000

June 30, 2008

$27,000,000


"On and after consummation of the Permitted Urology Dispositions, calculations
of financial covenants reflecting results of operations for any period ending
prior to such Dispositions shall be made on a Pro Forma Basis after giving
effect to such Dispositions and disregarding any gain realized upon, or in
connection with, such Dispositions."

2.         Release of Collateral and Guaranties.  The Lenders hereby, and,
pursuant to Paragraph 10(i) of the Credit Agreement confirm the authorization of
the Administrative Agent to:

2(a)  Release Mentor International EURL from its obligations under the Pledge
Agreement, and agree that Mentor International EURL shall no longer be deemed a
"Pledgor" under the Pledge Agreement;

2(b)  Release from the Collateral the Pledged Securities (as defined in the
Pledge Agreement) pledged by Mentor International EURL, including the securities
of Porges S.A.S., and agree that any and all Liens on such Pledged Stock created
by the Security Documents shall be terminated;

2(c)  Release Mentor Minnesota Inc. from its obligations under its Guaranty, and
agree that Mentor Minnesota Inc. shall no longer be deemed a "Guarantor" under
such Guaranty; and

2(d)  Authorize the Administrative Agent, at the expense of the Borrower, to
take all actions and make all filings, and to execute and deliver to the
Borrower such documents and notices, as Borrower shall reasonably request to
release Collateral being sold pursuant to the Permitted Urology Dispositions,
including promptly returning to Mentor International EURL certificates
evidencing the Pledged Securities released from the Lien of the Lenders pursuant
to this Paragraph 2 and filing, or authorizing the filing of, UCC-3 statements
evidencing the release of such Collateral.

4

--------------------------------------------------------------------------------


3.         Conditions.  Unless otherwise agreed by the Required Lenders, this
Amendment shall not be effective unless all of the conditions precedent
described below shall have been satisfied:

3(a)      Deliveries.  There shall have delivered to the Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel, each of the following (with sufficient copies for each of the
Lenders):

(1)  A copy of this Amendment duly executed by the Borrower and the Required
Lenders;

(2)  Financial statements and projections of the Borrower that are in form and
substance satisfactory to the Required Lender prepared on a Pro Forma Basis as
of a recent date after giving effect to the Permitted Urology Dispositions;

(3)  Such information concerning the Permitted Urology Dispositions as the
Administrative Agent may reasonably request; and

(4)  A certificate of an Authorized Officer of the Borrower certifying (a) the
names and true signatures of the officers of the Borrower authorized to sign
this Amendment; (b) that, except as are attached thereto, there have been no
amendments or modifications to the Organization Documents of the Borrower
delivered as of the Closing Date, (c) no event has occurred that could result in
a Material Adverse Effect, (d) no event has occurred that would be a Potential
Default or Event of Default under the Credit Agreement, and (e) attached thereto
is a true and complete copy of each Urology Purchase Agreements.

3(b)      Other Actions.  All acts and conditions (including, without
limitation, the obtaining of any necessary regulatory approvals and the making
of any required filings, recordings or registrations) required to be done and
performed and to have happened precedent to the execution, delivery and
performance of the Loan Documents and to constitute the same legal, valid and
binding obligations, enforceable in accordance with their respective terms,
shall have been done and performed and shall have happened in due and strict
compliance with all applicable laws. 

3(c)      Satisfaction of Administrative Agent.  All documentation, including,
without limitation, documentation for corporate and legal proceedings in
connection with the transactions contemplated by the Loan Documents, shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel. 

4.         Representations and Warranties.  The Borrower represents and warrants
to the Administrative Agent and the Lenders that:

5

--------------------------------------------------------------------------------


4(a)  Existence, Qualification and Power.  The Borrower (a) is duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute and deliver this Amendment and to perform its obligations under this
Amendment and the Credit Agreement, as amended hereby and (c) is duly qualified
and is licensed and in good standing under the Requirements of Law of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license except to the
extent that the failure to have such qualification or license could not
reasonably be expected to have a Material Adverse Effect.

4(b)  Authorization; No Contravention.  The execution and delivery of this
Amendment and the performance by the Borrower of this Amendment and the Credit
Agreement as amended hereby have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of the Borrower's Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation (other than under
the Credit Agreement) of the Borrower or any of its Subsidiaries or affecting
the Borrower or any of its Subsidiaries or the properties of the Borrower or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Requirement of Law.  The Borrower and
each of its Subsidiaries is in compliance with all Contractual Obligations
referred to in clause (b)(i), except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

4(c)  Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of the this Amendment by the Borrower
or performance by or enforcement against the Borrower of this Amendment or the
Credit Agreement.

4(d)  Binding Effect.  This Amendment and the Credit Agreement have been, duly
executed and delivered by the Borrower.  This Amendment and the Credit Agreement
as amended hereby constitute a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by bankruptcy, insurance or similar laws
affecting the enforcement of creditors' rights generally.

4(e)  Pro Forma Financial Statements.  The Pro Forma financial statements
delivered pursuant to Paragraph 3(a)(2) above were prepared based on assumptions
believed by the Borrower to be reasonable and supportable.

4(f)  Subsidiaries.  Attached to this Amendment as Schedule 4(f) is a
description of the Borrower's corporate organization after giving effect to the
Permitted Urology Disposition.  After giving effect to the Permitted Urology
Disposition, (1) Mentor Texas L.P. will be the only Material Domestic Subsidiary
of the Borrower; (2) Mentor International Holdings Alpha, Inc., Mentor
International Holdings Beta, Inc., Mentor International Holdings Camda, Inc. and
Mentor International Holdings Delta, Inc. hold, directly or indirectly, all of
the issued and outstanding Equity Interests of each Material Foreign Subsidiary
of the Borrower; and (3) all of the issued and outstanding stock of Mentor
International Holdings Alpha, Inc. and Mentor International Holdings Beta, Inc.
has been pledged to the Administrative Agent as Collateral for the Obligations
pursuant to the Pledge Agreement; and the Administrative Agent has a first
priority perfected security interest on such Collateral perfected by control
except to the extent otherwise expressly permitted by the Loan Documents.  The
Borrower agrees, and represents, that within 30 days after the date of this
Amendment, (i) the Borrower will pledge or cause to be pledged to the
Administrative Agent, as Collateral for the Obligations pursuant to the Pledge
Agreement, all of the issued and outstanding Equity Interests in Mentor
International Holdings Camda, Inc. and Mentor International Holdings Delta, Inc.
and (ii) the Administrative Agent will have a first priority security interest
in such Collateral that is perfected by control except to the extent otherwise
expressly permitted by the Loan Documents.

6

--------------------------------------------------------------------------------


5.         Miscellaneous Provisions. 

5(a)  Reaffirmation and Ratification.  The Borrower, and by its signature below,
any Guarantor, hereby reaffirms all of its agreements under the Credit
Agreement, as amended hereby, and the Loan Documents to which it is a party, and
ratifies all action taken and not taken thereunder on or prior to the
effectiveness of this Amendment.

5(b)  Severability.  The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder or thereunder shall
not in any way affect or impair the legality or enforceability of the remaining
provisions hereof or thereof.

5(c)  Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to its choice of law rules.

5(d)  Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.
                                                                 

 

7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written. 

MENTOR CORPORATION,
a Minnesota corporation

By:  /s/LOREN L. MCFARLAND                     
       Loren L. McFarland
      Vice President and Chief Financial Officer

 

 

S-1


--------------------------------------------------------------------------------


BANK OF THE WEST, as Administrative Agent

By: /s/KAREN L. PANICI                                               
Karen L. Panici 
Vice President

BANK OF THE WEST, as a Lender
 

By: /s/DAVID G. KRONEN                                           
David G. Kronen
Senior Vice President

 

 

S-2


--------------------------------------------------------------------------------


UNION BANK OF CALIFORNIA, N.A., as
Syndication Agent and a Lender

By: /s/JOHN HYCHE                                               
John Hyche
Vice President

 

 

S-3


--------------------------------------------------------------------------------


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Documentation Agent and a Lender

By: /s/GLADYS OCHANGO                                   
Gladys Ochango 
Relationship Manager

 

 

S-4


--------------------------------------------------------------------------------


THE GOVERNOR & COMPANY OF THE BANK OF IRELAND, as
a Lender

By: /s/NOELLE MCGRATH                                   
Noelle McGrath
Authorized Signatory

By: /s/CARLA RYAN                                           
Carla Ryan
Authorized Signatory

 

 

S-5


--------------------------------------------------------------------------------


COMERICA BANK, as a Lender

By: /s/ELISE WALKER                                       
Elise Walker
Vice President

 

 

S-6


--------------------------------------------------------------------------------


PACIFIC CAPITAL BANK, N.A., a national banking
association doing business as Santa Barbara Bank & Trust,
as a Lender

By: /s/THOMAS J. PRENDIVILLE                       
Thomas J. Prendiville
Senior Vice President

 

 

S-7


--------------------------------------------------------------------------------


U.S. BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/TIMOTHY D. MYERS                               
Timothy D. Myers
Vice President

 

 

S-8


--------------------------------------------------------------------------------


FIRST BANK, as a Lender

By: /s/TJALLING TERPSTRA                             
Tjalling Terpstra
Vice President

 

 

S-9


--------------------------------------------------------------------------------